DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-36 have been examined and are pending.
Examiner Note
This Non-Final office action is being re-mailed as a Letter Restarting Period for Response. This will be mailed as a supplemental Non-Final office action and will reset the response time.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,491,398 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the use of multiple integrity protocols for content file is similar in concept regardless if the use of multiple integrity checks when identifying potential tampering.

US Patent10491398 B2
Claims 19, 25, 31
19. A computer-readable medium having stored thereon instructions which, when executed by a computing device, cause the computing device to facilitate operations comprising: 

detecting a file including contents verified by and associated with multiple integrity protocols including two or more of cryptographic signatures, digital fingerprints, public keys, private keys, timestamps, and authorship data, wherein the multiple integrity protocols are embedded in metadata attributes of the contents of the file; 















prior to preparing the file for communication to a data storage repository, identifying an origin of the file by tracing the embedded multiple integrity protocols, wherein the origin refers to one or more of a computing device and an author responsible for generating at least a portion of the contents of the file; 


performing a two-prong verification check of the origin of the file and the multiple integrity protocol associated with the contents of the file; and 
















upon detecting success of the two-prong verification, communicating the file to the data storage repository.









25. (New) A database system comprising a server computing device coupled to a database, the server computer device to facilitate operations comprising: detecting a file including contents verified by and associated with multiple integrity protocols including two or more of cryptographic signatures, digital fingerprints, public keys, private keys, timestamps, and authorship data, wherein the multiple integrity protocols are embedded in metadata attributes of the contents of the file; prior to preparing the file for communication to a data storage repository, identifying an origin of the file by tracing the embedded multiple integrity protocols, wherein the origin refers to one or more of a computing device and an author responsible for generating at least a portion of the contents of the file; performing a two-prong verification check of the origin of the file and the multiple integrity protocol associated with the contents of the file; and upon detecting success of the two-prong verification, communicating the file to the data storage repository.


31. (New) A method comprising: detecting a file including 

1. A method comprising:






receiving, by a dynamic security verification device in a multi-tenant database system, a content file having at least one of data and metadata, wherein the content file includes embedded security data representing multiple integrity checks to ensure the content file is protected from tampering or unauthorized accesses, wherein the multiple integrity checks include at least two end-to-end checks of the content file, an author of the content file, and a consumer of the content file, wherein the 

prior to submission of the content file to a data repository, performing, by the security verification device, a first integrity check of the multiple integrity checks to authenticate the author of the content file by selectively confirming a first component of the embedded security data;



performing, by the dynamic security verification device, a second integrity multiple integrity checks when submitting the content file to the data repository to authenticate the consumer of the content file by selectively confirming a second component of the embedded security data;

wherein the first and second components include a combination of at least two or more of one or more cryptographic signatures, one or more digital fingerprints, one or more public or private keys, one or more timestamps, and authorship data identifying at least one of the data, the metadata, the author, and the consumer; and

determining, by the security verification device, whether to allow submission of the content file to the data repository based on a result of the first integrity check or the second integrity check, wherein the first integrity check is 
7. A system comprising a dynamic security verification device having one or more processors coupled to a memory, the one or more processors to perform operations comprising:
receiving a content file having at least one of data and metadata, wherein the content file includes embedded security data representing multiple integrity checks to ensure the content file is protected from tampering or unauthorized accesses, wherein the multiple integrity checks include at least two end-to-end checks of the content file, an author of the content file, and a consumer of the content file, wherein the dynamic security verification device in a multi-tenant database system is capable of tracing back the multiple integrity checks to origin of the embedded security data without having to shift from the dynamic security verification device to another security verification device, wherein the origin of the embedded security data refers to a development code including a source code;
prior to submission of the content file to a data repository, performing a first integrity check of the multiple integrity checks to authenticate the author of the content file by selectively confirming a first component of the embedded security data;

wherein the first and second components include a combination of at least two or more of one or more cryptographic signatures, one or more digital fingerprints, one or more public or private keys, one or more timestamps, and authorship data identifying at least one of the data, the metadata, the author, and the consumer; and
determining whether to allow submission of the content file to the data repository based on a result of the first integrity check or the second integrity check, wherein the first integrity check is extended to include verifying built artifacts including an original source code supported by the embedded security data, wherein the second integrity check is extended to include verifying a running code based on the original code.


13. A non-transitory machine-readable medium comprising instructions which, when executed by a computing device, cause the computing device to perform operations comprising:
receiving a content file having at least one of data and metadata, wherein the content file includes embedded security data representing multiple integrity checks to ensure the content file is protected from tampering or unauthorized accesses, wherein the multiple integrity checks include at least two end-to-end checks of the content file, an author of the content file, and a consumer of the content file, wherein the computing device includes a dynamic security verification device in a multi-tenant 
prior to submission of the content file to a data repository, performing, by the single verification system, a first integrity check of the multiple integrity checks to authenticate the author of the content file by selectively confirming a first component of the embedded security data;
performing a second integrity check of the multiple integrity checks when submitting the content file to the data repository to authenticate the consumer of the content file by selectively confirming a second component of the embedded security data;
wherein the first and second components include a combination of at least two or more of one or more cryptographic signatures, one or more digital fingerprints, one or more public or private keys, one or more timestamps, and authorship data identifying at least one of the data, the metadata, the author, and the consumer; and
determining, by the verification system, whether to allow submission of the content file to the data repository based on a result the first integrity check or the second integrity check, wherein the first integrity check is extended to include verifying built artifacts including an original source code supported by the embedded security data, wherein the second integrity check is extended to include verifying a running code based on the original code.



20. The computer-readable medium of claim 19, wherein the cryptographic signatures are generated using cryptographic keys and assigned to the metadata, wherein the origin of the embedded integrity protocols is based on one or more of a development code, a source code, a build and deploy system, a cryptography and protection system, a production and authentication device, a workstation, and a client computing device.

26. (New) The database system of claim 25, wherein the cryptographic signatures are generated using cryptographic keys and assigned to the metadata, wherein the origin of the embedded integrity protocols is based on one or more of a development code, a source code, a build and deploy system, a cryptography and protection system, a production and authentication device, a workstation, and a client computing device.

32. (New) The method of claim 31, wherein the cryptographic signatures are generated using cryptographic keys and assigned to the metadata, wherein the 

2. The method of claim 1, wherein the one or more cryptographic signatures are generated using cryptographic keys and assigned to the metadata, origin of the embedded security data comprises one or more of a development code, a source code, a build and deploy system, a cryptography and protection system, a production and authentication device, a workstation, and a client computing device.

8. The system of claim 7, wherein the one or more cryptographic signatures are generated using cryptographic keys and assigned to the metadata, origin of the embedded security data comprises one or more of a development code, a source code, a build and deploy system, a cryptography and protection system, a production and authentication device, a workstation, and a client computing device.



14. The non-transitory machine-readable medium of claim 13, wherein the one or 

21. The computer-readable medium of claim 19, wherein the digital fingerprints are generated based on hash values and assigned to the metadata.

27. (New) The database system of claim 25, wherein the digital fingerprints are generated based on hash values and assigned to the metadata.

33. (New) The method of claim 31, wherein the digital fingerprints are generated based on hash values and assigned to the metadata.
Claims 3, 9, 15
3. The method of claim 1, wherein the one or more digital fingerprints are generated using hash values and assigned to the metadata.

9. The system of claim 7, wherein the one or more digital fingerprints are generated using hash values and assigned to the metadata.

15. The non-transitory machine-readable medium of claim 13, wherein the one or more digital fingerprints are generated using hash values and assigned to the metadata.
Claims 22, 28, 34 22. The computer-readable medium of claim 19, wherein the authorship data includes user credentials having one or more of a name of the user, an employee number of the user, and a birth date of the user.


28. (New) The database system of claim 25, wherein the authorship data includes user credentials having one or more of a name of the user, an employee number of the user, and a birth date of the user.


34. (New) The method of claim 31, wherein the authorship data includes user credentials having one or more of a name of the user, an employee number of the user, and a birth date of the user.

4. The method of claim 1, wherein the authorship data includes user credentials having one or more of a name of the user, an employee number of the user, and a birth date of the user.

10. The system of claim 7, wherein the authorship data includes user credentials having one or more of a name of the user, an employee number of the user, and a birth date of the user.


16. The non-transitory machine-readable medium of claim 13, wherein the authorship data includes user credentials having one or more of a name of the user, an employee number of the user, and a birth date of the user.
wherein the timestamps are generated by a third-party entity.

29. (New) The database system of claim 25, wherein the timestamps are generated by a third-party entity.

35. (New) The method of claim 31, wherein the timestamps are generated by a third- party entity.
Claims 5, 11, 17
5. The method of claim 1, wherein the one or more timestamps are generated by a third-party entity.

11. The system of claim 7, wherein the one or more timestamps are generated a third-party entity.

17. The non-transitory machine-readable medium of claim 13, wherein the one or more timestamps are generated a third-party entity.
Claims 24, 30, 36
24. The computer-readable medium of claim 19, wherein the metadata serves as an attribute to the content file, wherein upon submission to the data repository, the metadata remains associated with the content file.

30. (New) The database system of claim 25, wherein the metadata serves as an attribute to the content file, wherein upon submission to the data repository, the metadata remains associated with the content file.

36. (New) The method of claim 31, wherein the metadata serves as an attribute to the content file, wherein upon submission to the data repository, the metadata remains associated with the content file.

6. The method of claim 1, wherein the metadata serves as an attribute to the content file, wherein upon submission to the data repository, the metadata remains associated with the content file.
12. The system of claim 7, wherein the metadata serves as an attribute to the content file, wherein upon submission to the data repository, the metadata remains associated with the content file.

18. The non-transitory machine-readable medium of claim 13, wherein the metadata serves as an attribute to the content file, wherein upon submission to the data repository, the metadata remains associated with the content file.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 and 05/13/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 recites "computer-readable "... the main memory 504 and the processor 502 also constituting machine-readable storage media. The software 522 may further be transmitted or received over a network 520 via the network interface card 508. The machine-readable storage medium 531 may include transitory or non-transitory machine-readable storage media.” As a result, the claimed "computer-readable medium... a computer program product, which may include a computer-readable medium having stored thereon computer program instructions, which may be used to program a computer (or other electronic devices) to perform a process according to the embodiments. The machine-readable medium may include... data using computer-readable media, such as non-transitory computer-readable storage media (e.g., magnetic disks; optical disks; random access memory; read only memory; flash memory devices; phase-change memory) and transitory computer -readable transmission media (e.g., electrical, optical, acoustical or other form of propagated signals - such as carrier waves, infrared signals, digital signals) " may include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claims are directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended as either "A non-transitory computer-readable medium" to make the claim statutory under 35 USC 101; (emphasis added).
Likewise, claims 20-24 are dependent claims that depend on claim 19 fail to resolve the above problems, therefore, claims 20-24 are also rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Unitt, US PG Publication (20150012974 A1), in view of Horton et al, hereinafter (“Horton”), US PG Publication (20100312810 A1).
Regarding claims 19, 25, and 31, Unitt teaches a computer-readable medium having stored thereon instructions which, when executed by a computing device, cause 
detecting a file including contents verified by and associated with multiple integrity protocols including two or more of cryptographic signatures, digital fingerprints, public keys, private keys, timestamps, and authorship data, wherein the multiple integrity protocols are embedded in metadata attributes of the contents of the file;  [Unitt, ¶¶0051-0052, 0055-0056 and 0059-0060: An exemplary authentication system 424 of a secure call recording system 420, which comprises a variety of security elements communicates with a database 423 maintaining an offsite encrypted storage detects the activity of files, file information and the interactions by the monitoring agent 514 (detecting a file including contents). Users 410 communicate across a communications network 401 exchanging web-accessible content (i.e. webpages, etc.) interfaced to a web server 421 communicatively interfaced to the authentication system 424, as shown in Fig. 4. As shown in Fig. 5, the authentication system 424 comprises: a hash generator 511 that may operate hashing algorithms that can sign a file (cryptographic signatures) upon creation prior to or following hashing the file; and a timestamping authority 515, that may facilitate timestamping of files, i.e. recording date and time information such as when a file was created or modified. ¶0066: a final step 605, a user may connect to a secure call recording system 420 as described previously (referring to FIG. 4), and may now access their data and verify any relevant or desirable information such as the file's hash data, security signatures, or timestamps. In this manner, a user may easily “check up” on their data (verified by and associated with multiple integrity protocols), ensuring that all associated information and security safeguards match the expected values and thereby ensuring data security, integrity, and privacy. ¶0071: a file is created where request sent request may be sent to a third-party timestamping authority (TSA) in a next step 802, such as to request a trusted timestamp for a file (timestamps). ¶0072: TSA returns a timestamp for the file as request is attached or appended to the files data (wherein the multiple integrity protocols are embedded in metadata attributes of the contents of the file)]
prior to preparing the file for communication to a data storage repository, identifying an origin of the file by tracing the embedded multiple integrity protocols, wherein the origin refers to one or more of a computing device and an author responsible for generating at least a portion of the contents of the file;  [Unitt, ¶¶0056-0058: hashing engine 511 may “sign” a file upon creation prior to (prior to preparing the file for communication to a data storage repository) or following hashing the file, such as to confirm the authenticity of the recording or hashing party (identifying an origin of the file by tracing the embedded multiple integrity protocols). A file may be signed after hashing such as to effectively authenticate the hash result as coming from a trusted source (wherein the origin refers to one or more of a computing device). An authentication system 424 may further comprise an access control element 513 such as user authentication or authorization (an author responsible for generating at least a portion of the contents of the file) by any of a variety of means common in the art, such as (for example) username/password 
While Unitt teaches a two-prong verification check [Unitt, ¶¶0052 and 0056: app server 422 of authentication system 424 enables verification (i.e. key-based security information, timestamp data, or other information) of the security or authenticity; additionally hashing may be utilized to provide a means for convenient authenticity verification (verify whether a hash matches, if not then a file may have been altered)]; however Unitt fails to explicitly teach but Horton teaches performing a two-prong verification check of the origin of the file and the multiple integrity protocol associated with the contents of the file; [Horton, ¶¶0087 and 0090: signature block 190 and cryptographic signature 210 can be used to verify the integrity of the data within metadata payload 100; ¶¶0120-0121: As shown in Fig. 7, the entire digital file includes the metadata 100 and signature block (origin of the file) transmitted to an authentication server 730 to be where metadata and digital signature are validated 740 (a two-prong verification check of the origin of the file) where examination of the metadata and the digital signature may demonstrate whether the metadata (and the multiple integrity protocol associated with the contents of the file) has been altered] and
upon detecting success of the two-prong verification, communicating the file to the data storage repository.   [Horton, Figs. 7 and 8; ¶¶0126 and 0132: upon access control server 801 determining digital file is legitimate; access 760 is provided thereby allowing downloading of file to be stored in a database]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of methods for tamper proof interaction recording and timestamping of Unitt before him or her by including the teachings of secure identification of music files of Horton. The motivation is that it would be obvious to try the multiple authentication techniques of the validation of signatures and validation of other metadata found in digital content files [Horton, ¶¶0121 and 0141].

Regarding claims 20, 26, and 32, the combination of Unitt and Horton teach claim 19 as described above.
While Unitt teaches cryptographic signatures; [See Unitt, ¶0056: a hash generator 511 that may operate hashing algorithms that can sign a file (cryptographic signatures) upon creation prior to or following hashing the file]; however, Unitt fails to explicitly teach but Horton teaches wherein the cryptographic signatures are generated using cryptographic keys and assigned to the metadata  [Horton, ¶0088: Cryptographic signature 210 (the associated algorithm IDs 220 and 230, and the key ID 240) may be created using the SHA-1 and/or RSA algorithms, and may specifically use the RSASSA-PKCSI-v1_5 algorithm], wherein the origin of the embedded integrity protocols is based on one or more of a development code, a source code, a build and deploy system, a cryptography and Horton, ¶0088: the cryptographic signature may be performed using a private cryptographic key, where the private cryptographic key is associated with a public cryptographic key, and the key pair may be associated with signature ID 240]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of methods for tamper proof interaction recording and timestamping of Unitt before him or her by including the teachings of secure identification of music files of Horton. The motivation is that it would be obvious to try generating cryptographic keys when associating signatures in the metadata [Horton, ¶0088].

Regarding claims 21, 27, and 33, the combination of Unitt and Horton teach claim 19 as described above.
However, Unitt fails to explicitly teach but Horton teaches wherein the digital fingerprints are generated based on hash values and assigned to the metadata.  [Horton, ¶¶0074 and 0081: Metadata payload 110 associates various pieces of information for example Media ID 170 (assigned to the metadata) may, in some embodiments, may be a fingerprint (wherein the digital fingerprints), or may be a value from an embedded watermark. Media ID 170 may, in some embodiments, be a hash of a portion of the digital file. Media ID 170 can be generated using the SHA-256 algorithm (are generated based on hash values), though any number of hash algorithms could be used].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of methods for tamper proof interaction recording and timestamping of Unitt before him or her by including the teachings of secure identification of music files of Horton. The motivation is that it would be obvious to try hashing algorithms to generate fingerprints embedded in a metadata payload [Horton, ¶¶0074 and 0081].
Regarding claims 22, 28, and 34, the combination of Unitt and Horton teach claim 19 as described above.  
While Unitt teaches authorship data An authentication system 424 may further comprise an access control element 513 such as user authentication or authorization (an author responsible for generating at least a portion of the contents of the file) by any of a variety of means common in the art, such as (for example) username/password login or similar credentials-based access, key-based user authorization such as public/private key pairs as described above, physical access controls such as via smartcards or RFID identification, or any other of a wide variety of user authorization as is common in the art ]; however, Unitt fails to explicitly teach but Horton teaches wherein the authorship data includes user credentials having one or more of a name of the user, an employee number of the user, and a birth date of the user. [Horton, ¶0075: retailer ID 110 may appear in metadata payload 100 as the retailer's name (name of the user) in clear text; ¶0080: user ID 160 may be a unique identifier for a given user. In some embodiments, user ID 160 may be a handle or login ID chosen by the user, a user's email address, or a user's service ID number].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of methods for tamper proof interaction recording and timestamping of Unitt before him or her by including the teachings of secure identification of music files of Horton. The motivation is that it would be obvious to try hashing algorithms to generate fingerprints embedded in a metadata payload [Horton, ¶¶0074 and 0081].

Regarding claims 23, 29, and 35, the combination of Unitt and Horton teach claim 19 as described above.
Unitt teaches wherein the timestamps are generated by a third-party entity.  [Unitt, ¶0077: As shown in Fig. 10, a third-party TSA (a third-party entity) issues the timestamp for file’s creation]
Regarding claims 24, 30, and 36, the combination of Unitt and Horton teach claim 19 as described above.
While Unitt teaches metadata [Unitt, ¶0066: file's hash data, security signatures, or timestamps]; however, Unitt fails to explicitly teach by Horton teaches wherein the metadata serves as an attribute to the content file, wherein upon submission to the data repository, the metadata remains associated with the content ¶0073: When storing a content file into a tangible computer readable medium; the metadata payload may be inserted into or associated with a certain instance of a digital file, which may include media content and metadata uniquely identifying a transaction in which the content file was obtained]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of methods for tamper proof interaction recording and timestamping of Unitt before him or her by including the teachings of secure identification of music files of Horton. The motivation is that it would be obvious to try using the associated transaction information for each instance of a digital file [Horton, ¶0073].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lahat (US 6963561 B1) discloses a facility for transporting TDM streams over an asynchronous Ethernet network using internet protocol.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497